7 So.3d 645 (2009)
Bobby REAGAN, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-1686.
District Court of Appeal of Florida, Third District.
April 22, 2009.
Bobby Reagan, in proper person.
Bill McCollum, Attorney General, and Nicholas A. Merlin, Assistant Attorney General, for appellee.
Before RAMIREZ, SUAREZ, and ROTHENBERG, JJ.
SUAREZ, J.
We affirm the order denying Bobby Reagan's Motion for Removal of Detainer without prejudice to file a Petition for Writ of Mandamus in the Sixteenth Judicial Circuit.
Affirmed.